Case 1:20-cv-11283-ADB Document 6-1 Filed 07/08/20 Page 1 of 4




           EXHIBIT 1
         Case 1:20-cv-11283-ADB Document 6-1 Filed 07/08/20 Page 2 of 4




Broadcast Message: Coronavirus Disease 2019 (COVID-19) and Potential Procedural
Adaptations for F and M nonimmigrant students

To: All SEVIS Users

Date: March 9, 2020

Supersedes: Broadcast Message: 2019 Novel Coronavirus and Potential Procedural Adaptations
for F and M nonimmigrant students; Jan. 29, 2020; Number 2001-05

Number: 2003-01


General Information

The Student and Exchange Visitor Program (SEVP) continues to monitor developments with the
Coronavirus (COVID-19). Concurrent with other federal agencies, SEVP provides the following
information.

SEVP-certified schools should advise students traveling from countries impacted by COVID-19
to refer to guidance from the Centers for Disease Control and Prevention (CDC), U.S.
Department of State and U.S. Customs and Border Protection for specific port-of-entry screening
processes, as well as any travel restrictions.

SEVP-certified Schools and F and M Students

SEVP-certified schools may need to adapt their procedures and policies to address the significant
public health concerns associated with the COVID-19 crisis. To ensure that SEVP is able to
continue to meet its oversight responsibilities, attached is a template to be used in reporting
COVID-19 procedural adaptations to SEVP. In evaluating these changes, SEVP is focused on
ensuring that nonimmigrant students are able to continue to make normal progress in a full
course of study as required by federal regulations. SEVP intends to be flexible with temporary
adaptations. In all cases, schools and students should document any decisions made and be able
provide this information to SEVP upon request. Similarly, changes to workplace requirements
may impact nonimmigrant students engaging in practical training. SEVP encourages such
students to consult with their employer to seek alternative ways to maintain employment, such as
teleworking or other arrangements.

SEVP recognizes that the COVID-19 crisis is fluid and rapidly changing. For that reason, SEVP
is not requiring prior notice of procedural adaptations, leaving room for schools to comply with
state or local health emergency declarations. However, as noted in the Appendix, SEVP must be
notified of procedural adaptations within ten business days of the change.

This guidance applies to students who are currently enrolled in a program of study and is not
intended for new or initial students who are outside the United States.


                                                1
         Case 1:20-cv-11283-ADB Document 6-1 Filed 07/08/20 Page 3 of 4



SEVP is monitoring this situation closely. The program will supplement this guidance with
additional information and will adjust guidance as needed.

Comments

To comment on this Broadcast Message, please email SEVP@ice.dhs.gov with “Broadcast
Message 2003-01 Comment” entered in the subject line.

Disclaimer

This Broadcast Message is not a substitute for applicable legal requirements, nor is it itself a rule
or a final action by SEVP. It is not intended to, does not, and may not be relied upon to create
any right or benefit, substantive or procedural, enforceable at law by any party in any
administrative, civil or criminal matter.




                                                  2
         Case 1:20-cv-11283-ADB Document 6-1 Filed 07/08/20 Page 4 of 4




Appendix 1: COVID-19 Impact on School Operations


Instruction:
SEVP recognizes that schools are updating their emergency operations plans to minimize the
potential impact of COVID-19 on the school. If a school determines that it will exercise
temporary closure or make other significant operational or curricular changes, the school must
advise SEVP of accommodations it is making for its F and M nonimmigrant population.
Schools must provide SEVP notice of the requested information below within 10 business days
of the date of the decision to initiate the operational change.
Please send the required information detailed below to the SEVP Response Center at
SEVP@ice.dhs.gov. In the subject line, please include “COVID-19 School Operations [School
code].”
Submissions to SEVP should include the following information:
   •   School name and all physical locations affected by the changes
   •   School code


If planning to provide online instruction:
   •   Mode and classroom setting (i.e., computer lab, students with laptops in a classroom
       connected to Wi-Fi, etc.)
   •   How the school will seek to provide oversight of these students
   •   The names of programs of study and classes that will be taught online
   •   Projected length of time for online instruction


If planning to provide instruction at an alternate physical location:
   •   Addresses of physical locations where students will be studying
   •   How the school will:
          o Offer instruction
          o Provide student oversight
          o Adequately offer DSO services to students
          o Seek to ensure students maintain a full course of study
          o Projected length of time for alternate instruction


SEVP maintains the right to conduct out-of-cycle reviews to ensure compliance with all
recordkeeping and reporting requirements consistent with implementation of any approved plan.


                                                  3
